UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EUGENE R. DANIELS,                     
                Plaintiff-Appellant,
                 v.
H. MOORE, Lieutenant; M. BROWN,                 No. 02-6624
Correctional Officer; A. SMITH,
Correctional Officer; SCOTT
JOHNSON, Grievance Clerk,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Margaret B. Seymour, District Judge.
                           (CA-01-583-9)

                      Submitted: May 30, 2002

                      Decided: June 19, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Eugene R. Daniels, Appellant Pro Se. Robert Thomas King, Jay Hup-
fer, WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Caro-
lina, for Appellees.
2                         DANIELS v. MOORE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Eugene R. Daniels appeals from the district court’s order dismiss-
ing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2001)
complaint for failure to exhaust administrative remedies. The Prison
Litigation Reform Act ("PLRA") requires that a prisoner exhaust
administrative remedies before filing a § 1983 action concerning his
confinement. 42 U.S.C.A. § 1997e(a) (West Supp. 2001). In Booth v.
Churner, 532 U.S. 731 (2001), the Supreme Court held that the PLRA
requires a prisoner to exhaust administrative remedies regarding his
excessive force claims, even if the prisoner seeks only money dam-
ages and such relief is not available under the administrative process.
Id. at 741. More recently, in Porter v. Nussle, 534 U.S. 516, 122 S.
Ct. 983 (2002), the Supreme Court held that the PLRA’s exhaustion
requirement applies to all inmate suits about prison life, whether they
involve general circumstances or particular episodes, and whether
they allege excessive force or some other wrong. 534 U.S. at ___, 122
S. Ct. at 992.

   There is evidence in the record that Daniels pursued administrative
remedies and it is not clear from the district court’s opinion whether
the district court considered this evidence. Therefore, although we
express no opinion as to whether Daniels in fact has demonstrated
exhaustion of administrative remedies, we vacate the district court’s
order dismissing the action without prejudice and remand to enable
the district court to make such a determination. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                       VACATED AND REMANDED